Citation Nr: 0703612	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C, with 
secondary nephropathy, including as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board issued a decision in December 2004 denying the 
veteran's claim of entitlement to service connection for 
hepatitis C, and he appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In January 2006, his attorney and 
VA's Office of General Counsel - representing the Secretary 
of VA, filed a joint motion requesting that the Court vacate 
the Board's decision and remand the case for readjudication 
in compliance with directives specified.  The Court issued an 
order later that month, granting the joint motion and since 
has returned the case to the Board.

Unfortunately, in order to comply with the Court's order, 
further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim of 
entitlement to service connection for hepatitis C.  As a 
result, it is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.

In addition, the Board notes that, in the veteran's 
attorney's brief to the Court, the veteran's attorney alleged 
that VA failed to issue a statement of the case (SOC) as to 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) subsequent to the veteran's 
August 2002 notice of disagreement with the RO's March 2002 
denial of this claim.  The veteran's attorney, in his brief 
to the Court, also accused the Board of having failed to 
address the matter in its previous decision.  As a result, 
the Joint Motion stated that the Board was required to remand 
such a claim back to the RO for issuance of an SOC, in 
compliance with Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  However, in a January 2004 rating decision, the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD, and assigned a 50 percent disability 
evaluation, effective April 2001.  As a result, the Board 
acted properly in not addressing the issue of the veteran's 
August 2002 notice of disagreement, as the issue of service 
connection for PTSD was granted prior to the certification of 
the veteran's appeal.  Furthermore, as the veteran did not 
issue a timely disagreement with the RO's January 2004 
decision, the Board remains without jurisdiction to issue 
such a remand.  See 38 U.S.C.A. §§ 7104, 7105 (West 2005). 


REMAND

As pointed out in the Joint Motion, the October 2001 VA 
examiner indicated that he had sought, but had not been able 
to obtain, treatment records from St. Mary's Medical Center 
for his review as part of the VA examination.  In the Joint 
Motion, the veteran's attorney suggested that these records, 
from 1977 and/or 1978, may support the veteran's claim and 
may assist VA in its effort to obtain a more comprehensive 
medical evaluation and opinion as to the etiology of the 
veteran's hepatitis C.  While private medical records in this 
regard, dated in January 1978, were received in October 2003, 
the record does not reflect that the October 2001 VA 
examiner, or any other VA examiner, was afforded the 
opportunity to provide an opinion as to the etiology of the 
veteran's hepatitis C with consideration of the January 1978 
private medical records.  Additionally, the January 1978 
private medical records refer to hospitalization in June 
1977, reports of which are not of record.  There is no 
indication that the RO made an effort to obtain these 
relevant medical records and associate them with his claims 
file.  

As noted, the veteran had a VA examination in October 2001 in 
connection with his claim of entitlement to service 
connection for hepatitis C.  The VA examiner agreed that the 
veteran had a lengthy history of hepatitis C, but found that, 
in the absence of documentation showing a connection to a 
particular event or exposure, he would be required to resort 
to speculation in order to determine the etiology of the 
veteran's hepatitis C.  The VA examiner further indicated, as 
noted previously, that the veteran's 1977 and/or 1978 
treatment records from St. Mary's Medical Center may provide 
additional clarification as to this issue.  However, the VA 
examiner noted that the veteran's claims file, including his 
service medical records, was reviewed and that there were 
several incidents which could be causally related to his 
hepatitis C, including intravenous drug use during service 
and a tattoo that the veteran alleges pre-existed his service 
in the military.

Nevertheless, the Board points out the veteran's service 
medical records (SMRs) are negative for evidence that the 
veteran had a tattoo at his entrance into or discharge from 
service.  Likewise, the VA examiner did not, in determining 
that he would have to resort to speculation to issue an 
opinion as to the etiology of the veteran's claim, address 
the significance of the veteran's exposure to a jaundiced 
person at age 13, wherein he received a gamma globulin 
injection.  Nor did the VA examiner address the significance 
of the veteran's April 1984 report of two illicit drug needle 
exposures in approximately 1973, the veteran's history of 
alcohol abuse, and his multiple broken bones in childhood.  
As a result of the absence of the June 1977 treatment records 
from St. Mary's hospital, and the VA examiner's failure to 
address the importance of the additional possible sources for 
the veteran's hepatitis C, the Board finds that this VA 
examination is inadequate for purposes of fairly adjudicating 
the veteran's claim.  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
a July 2003 letter, he has not been informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
nor has he received an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed necessary to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The letter should 
also request that the veteran identify 
the name, date, and address of the 
provider of a reported gamma globulin 
injection at age 13.  An attempt should 
be made to obtain such identified 
records.

2.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the St. 
Mary's Medical Center, concerning any 
treatment he may have received there in 
1977 and 1978, not already of record, to 
include all reports of hospitalization in 
June 1977.  

3.  Schedule the veteran for another VA 
examination to determine whether his 
hepatitis C with secondary nephropathy is 
at least as likely as not (i.e., 50 
percent or greater probability) related 
to his service in the military and/or any 
Agent Orange exposure.

To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records, 
to include reports of treatment at St. 
Mary's Medical Center in 1977 and 1978.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any radiology 
reports.  The requested determination 
should also take into consideration the 
veteran's medical, occupational, 
and recreational history prior to, 
during, and since his military service.  
In this regard, the examiner should 
specifically consider the absence of 
evidence that the veteran had a tattoo on 
entrance to service, the veteran's 
reported exposure to a jaundiced person 
at age 13 wherein he received a gamma 
globulin injection, the veteran's April 
1984 report of two illicit drug needle 
exposures in 1973, the veteran's history 
of alcohol abuse, and his history of 
broken bones in childhood.

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and afford him the 
appropriate time to respond before 
returning the claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


